In April, 1941, while in the employment of Stone and Stone, wholesale grocers of Marianna, Florida, Paul William Scott was killed in line of duty. He was single, twenty-seven years old, was living and boarding with a sister and was making twenty-five dollars per week. His father and mother filed claims for dependency under the Workmen's Compensation Act Chapter 17481, Acts of 1935 and each was allowed $6.25 per week for 350 weeks by the Deputy Commissioner. This award was approved by the full commission and an appeal was affirmed by the circuit court. This appeal is from that part of the latter decision awarding compensation to the father.
The sole question to be answered is whether or not the father J.I. Scott was a dependent of the deceased at the time of his death as contemplated by the Workmen's Compensation Act.
The record discloses that the deceased was making regular contributions to his mother at the time of his death and that at various times, he had contributed amounts totalling fifty to sixty dollars to his father which the latter had paid on a mortgage on his farm where he and his family lived, and that from his country store the father realized a profit of twenty *Page 23 
dollars per month. It is also shown that he had other income from the farm and from other sources.
The question of who constitute dependents under the Workmen's Compensation Act was thoroughly considered and answered in Panama City Stevedore Company, Inc., v. Padgett, decided March 10, 1942, 149 Fla. 687, 6 So.2d 822. The appellant is not a dependent within the rule stated in the latter case. The judgment is accordingly reversed on authority of that case.
Reversed.
WHITFIELD, THOMAS and ADAMS, JJ., concur.
BROWN, C. J., BUFORD and CHAPMAN, JJ., dissent.